DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11, 12, 16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,713,447 (“Adair”).
Regarding Claim 1, Adair discloses a catheter (10) for guiding a body fluid (e.g. urine) of a subject, the catheter comprising:
An elongate body (10) having a proximal tip (see circa 16, 18, 20), a distal tip (see circa 58), and further including a first portion (i.e. the extent distal to 12), a second portion (i.e. the extent proximal to 12), and a flexible portion (12) between the first and second portions, the second portion including a circumferential wall defining a passageway (20) for the body liquid, the passageway further includes an inlet (i.e. the junction of 20 and 18) and an outlet (i.e. the end of 20 opposite the inlet); and 
An adjusting mechanism (see 22 through 28) with opposing first (see circa 58) and second (see circa 22) ends, the first end engages the first portion (see Fig. 1A – see particularly where 58 is received within the tubular structure defined by the first portion and engages the shelf/shoulder formed between the first portion and the flexible portion) and a first valve mechanism (24 – see Fig. 3 where 24 is selectively obstructive to the inlet of the passageway) is configured at the second end, the first valve mechanism engages the second portion proximate to the inlet of the passageway (see Fig. 1A and 3) such that the body fluid can enter the passageway via the inlet when the first valve mechanism is opened and the body fluid is blocked from entering the passageway when the first valve mechanism is closed (see Fig. 2A and 3);
Wherein the adjusting mechanism is in a first state when the flexible portion expands to anchor the catheter inside the subject (see Fig. 1A), and the adjusting mechanism alters to a second state (see Fig. 1) when the flexible portion retracts to allow insertion or withdrawal of the catheter to/from the subject;
wherein the body fluid is directed to enter the passageway via the inlet of the second portion and exit via the outlet of the second portion (see Col. 2, Ln. 65-68).
Regarding Claim 4, Adair discloses the adjusting mechanism is stretched in the second state (see Fig. 1 – i.e. the adjusting mechanism is pulled forward – i.e. stretched and held against the bias of the resilient wings 12).
Regarding Claim 11, Adair discloses the adjusting mechanism comprises a controlling wire (i.e. rod 46) configured to open or close the first valve mechanism (i.e. due to the resiliency of the wings 12 the rod/wire ties together the restorative bias of the wings to the valve mechanism – see Col. 2, Ln. 52-64).
Regarding Claim 12, Adair discloses the flexible portion further expands such that the flexible portion and the first portion are more securely anchored within the subject when the controlling wire is pulled to open the first valve mechanism (see Fig. 1A).
Regarding Claim 16, Adair discloses wherein the flexible portion comprises at least two arms (RE: “wings” 12).
	Regarding Claims 18 and 19, Examiner firstly notes that the steps recited in Claim 18 are merely functional language directed toward how the device COULD be used, not how the device MUST be used. Examiner submits that the device of Adair is configured such that – if desired – only the first portion and the flexible portion are placed in a cavity (RE: the bladder) when the catheter is not in the second state (Fig. 1A) – i.e. the flexible portion will create an anchor about an ostomy/stoma through which the catheter is inserted whereby the distal end will be retained in the cavity and the portions proximally beyond the flexible portion will be retained outside the cavity.

Claim(s) 1-2, 4, 9, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,812,841 (“Isaacson”).
	Regarding Claim 1, Isaacson discloses a catheter (Fig. 1) for guiding a body fluid (e.g. urine) of a subject, comprising:
an elongated body (10) having a proximal tip (circa 26), a distal tip (circa 14a) and further including a first portion (i.e. the portion distal to 25), a second portion (i.e. the portion proximal to 25) and a flexible portion (25) between the first and the second portions (see Fig. 2), and the second portion includes a circumferential wall defining a passageway (see the interior of 12 between 16 and 13) for the body liquid, the passageway further includes an inlet (16a) and an outlet (13b); and 
an adjusting mechanism (18 to 23) with opposite first (circa 18) and second (see 22) ends, the first end (circa 18) engages the first portion and a first valve mechanism (15-22) is configured at the second end (see particularly part 22 of the valve mechanism), the first valve mechanism engages the second portion proximate to the inlet (see 15 at 16a) of the passageway, the body fluid can enter the passageway via the inlet when the first valve mechanism is opened (i.e. 15 and 16a are spaced apart thereby permitting the flow of urine from 14b to 13b via the passageway between 16 and 13) and the body fluid is blocked from entering the passageway when the first valve mechanism is closed (i.e. 15 and 16b are in apposition thereby obstructing the inlet to the passageway);
Wherein the adjusting mechanism is in a first state (i.e. the valve is open) when the flexible portion expands to anchor the catheter inside the subject (i.e. the valve is only intended to be open when the device is in a deployed and secured state), and the adjusting mechanism alters to a second state (i.e. closed) when the flexible portion retracts to allow insertion or withdrawal of the catheter to/from the subject. Examiner notes the breadth of the “when” conditional whereby the conditional is only functionally recited and not positively linked to any particular structure or feature and without clear cause and effect – whereby Examiner submits that the actuation state of the “adjusting mechanism” between two states is broadly defined in the instant specification in both dependent and independent manners with respect to the expansion state of the flexible portion dependent upon user actuation of the controlling wire – see e.g. Fig. 3A, 3B, and 3C;
Wherein the body fluid is directed to enter the passageway via the inlet of the second portion and exit via the outlet of the second portion (i.e. when the valve is open fluid flows through 16a through 24a and through 11a).
Regarding Claim 2, Isaacson discloses the first portion of the elongate body further comprises a compartment (see Fig. 2 – i.e. the interior) and the adjusting mechanism further comprises a biasing element (17) close to the first end, the biasing element being received within the compartment (see Fig. 2).
Regarding Claim 4, Isaacson discloses that the adjusting mechanism is stretched in the second state (i.e. the biasing means 17 is held stretched against its equilibrium position such that the restorative force is directed toward brining the ball 15 into apposition with the valve seat 16a).
Regarding Claim 9, Isaacson discloses the first portion of the elongated body further comprises a compartment (see the interior – Fig. 2), and the adjusting mechanism further comprises a biasing element (17) near the first end, wherein the biasing element is received within the compartment (see Fig. 2).
Regarding Claims 18 and 19, the catheter of Isaacson is configured such that in may be retained within the bladder such that only the first portion and the flexible portion are placed in a bladder of the subject when the catheter is not in the second state – i.e. the flexible portion (25) expands to create an anchor that holds the first portion in the bladder with the section portion  retained in the urethra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, 12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0331825 (“Hakky”) in view of U.S. Patent No. 3,503,400 (“Osthagen”).
	Regarding Claim 1, Hakky discloses a catheter (30) for guiding a body fluid (e.g. urine) of a subject, the catheter comprising:
an elongated body (32) having a proximal tip (circa 40), a distal tip (circa 54) and further including a first portion (i.e. the section distal to 58), a second portion (i.e. the section proximal to 58) and a flexible portion (58) between the first and the second portions (see Fig. 2B), and the second portion includes a circumferential wall defining a passageway (42) for the body liquid, the passageway further includes an inlet (circa 60) and an outlet (56); and 
an adjusting mechanism (46) with a first end which engages the first portion (see at 48, 54), wherein the adjusting mechanism is in a first state (see Fig. 2B) when the flexible portion expands to anchor the catheter inside the subject, and the adjusting mechanism alters to a second state (see Fig. 2A) when the flexible portion retracts to allow insertion or withdrawal of the catheter to/from the subject;
wherein the body fluid is directed to enter the passageway via the inlet of the second portion and exit via the outlet of the second portion (Par. 61).
Hakky discloses the invention substantially as claimed except the adjusting mechanism comprises a “first valve mechanism” configured at a second end opposite the first end, the first valve mechanism engaging the second portion proximate to the inlet of the passageway to control fluid flow through the passageway. Hakky describes the adjusting mechanism as comprising an “actuation linkage wire” (46) and describes that operation of this linkage causes the catheter to transition between a “closed” insertion state and an open “drainage” state (Abstract), by Hakky fails to disclose any obstructive valve at the inlet of the passageway. However, related urinary drainage catheters (see Osthagen – Fig. 3) are known to implement control wires (32) which are operatively provided with a valve mechanism (30) affixed thereto in order to allow actuation the valve mechanism to engage proximate to the inlet of the drainage passageway such that body fluid can enter the passageway via the inlet when the first valve mechanism is opened by pulling the wire, and the body fluid is blocked from entering the passageway when the first valve mechanism is closed (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the control wire of the device of Hakky with a valve mechanism at a second end proximate to the inlet, as disclosed by Osthagen, in order to allow the pull wire to transition the catheter into an “open”, expanded drainage state which includes pulling the valve mechanism from apposition with the inlet to ensure that the lumen is selectively openable and is closed during insertion or removal and prevents the egress of urine when the catheter is not in the “open” state.
Regarding Claim 11, Hakky discloses the adjusting mechanism comprises a controlling wire (46) configured to open or close the first valve mechanism (see 32, Osthagen).
Regarding Claim 12, Hakky discloses the flexible portion further expands such that  the flexible portion and the first portion are more securely anchored within the subject when the controlling wire is pulled to open the first valve mechanism (as modified by Osthagen – whereby the control wire both expands the flexible member and opens the valve – the greater the extent by which the wire is pulled the wider the flexible member will expand).
Regarding Claim 16, Hakky discloses wherein the flexible portion comprises at least two arms (58).
Regarding Claim 17, Hakky discloses the catheter may comprise silicon (Par. 17, 26, 68)
Regarding Claims 18 and 19, Hakky discloses the catheter is structured such that only the first portion and the flexible portion are placed in a bladder cavity of the subject when the catheter is not in the second state. 
Claim(s) 2, 3, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent No. 3,713,447 (“Adair”) as applied above, and further in view of U.S. Patent No. 3,692,029 (“Adair 2”).
Regarding Claims 2, 3 and 9, Adair discloses the invention substantially as claimed except that the first portion comprises a compartment having a biasing element of the adjusting mechanism. Rather Adair provides a restorative force pursuant to resiliency of the flexible portion only. However, the claimed configuration is notoriously well-known in the art. For example, Adair 2 discloses a substantially related catheter (12) wherein a first portion (i.e. the area distal to 34) of the elongate body comprises a compartment (see at 36) and the adjusting mechanism further comprises a biasing element (46) which is received in the compartment, whereby the biasing element is biased such that its equilibrium position urges the flexible portions (34) into the expanded configuration, wherein in order to assume a closed second position the biasing element must be compressed by the rod/wire (48) of the adjusting mechanism (see Col. 1 – Summary of Invention). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Adair with a compartment having a biasing element which normally holds the device in a first expanded state, but must be compressed to assume the second state, as disclosed by Adair 2, in order to ensure that the flexible members are maintained sufficiently in the first state and ensure that the catheter remains retained in the bladder – whereby a redundancy of elements will be understood to prevent the failure of one system (i.e. the resiliency of the flexible portion) from inducing complete failure of the device.
Regarding Claim 17, Adair discloses the invention substantially as claimed except for explicitly disclosing that the catheter is formed of PVC, “silicon”, TPU, TPR, or some combination thereof. However, such materials are notoriously well-known in the art for the construction of such catheters. For example, Adair 2 discloses that such catheters can be made of materials such as PVC (Col. 3, Ln. 30-34). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the catheter of the invention of Adair of PVC, as disclosed by Adair 2, thereby only achieving  the expected results of selecting a known material based upon its art-recognized suitability for the intended purpose, see In re Leshin, 125 USPQ 416.
Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,812,841 (“Isaacson”) as applied above, and further in view of U.S. Patent No. 5,483,976 (“McLaughlin”).
Regarding Claim 6, Isaacson discloses the invention substantially as claimed except the catheter further comprises an extraction wire connected to the second portion, the extraction wire configured to extend outside the patient’s body such that it can be “easily” pulled to withdraw the catheter. Here “easily” is a relative term which is afforded very little weight as it does not seek to specific quantify the degree of effort which must be applied to remove/withdraw the device. Examiner submits that here “easily” must be assumed to constitute any degree of assistance for removal provided by the extraction wire.
McLaughlin discloses a related catheter appliance (see Fig. 3A-3B) which comprises an extraction wire (216) which is connected to a second portion of the catheter to extend outside the patient’s body and “aid in the removal of the plug assembly” (Col. 6 Ln. 65-67). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Isaacson with an extraction wire affixed to the second, distal end of the device, as disclosed by McLaughlin, to assist a user in removal of the device from the urethra.
Regarding Claim 21, Isaacson discloses that the biasing element (17) is stretched in the second state (i.e. the biasing element is held against its restorative force such that the spring biases the ball into the valve seat).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,812,841 (“Isaacson”) as applied above, and further in view of U.S. Patent No. 10,675,435 (“Herrera”).
Regarding Claim 17, Isaacson discloses the invention substantially as claimed except for explicitly disclosing that the catheter is formed of PVC, “silicon”, TPU, TPR, or some combination thereof. However, Herrera discloses a similar appliance (see Fig. 2) wherein the catheter can be formed of “PVC, Latex, Silicone, Polyurethane, or any blend of these materials” (Col. 3, Ln. 21-30). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the catheter device of Isaacson out of suitable materials such as PVC, “silicone” (RE: silicon), and/or polyurethane, as disclosed by Herrera, thereby only achieving the expected results of utilizing known, art-recognized materials for their intended purpose based upon the identified suitability of those materials, see In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.
Applicant argues (Pg. 7) that “Applicant notes the following element of the claim ‘the first valve mechanism engages the second portion proximate to the inlet of the passageway’, with the benefit…” However, this is not persuasive. Examiner notes that the recited benefit in Applicant’s arguments is not recited in the claim, structurally or functionally, and therefore cannot be considered to afford any additional weight to the specific claim limitations. 
With respect to Adair this limitation is clearly taught pursuant to the first valve mechanism (see at 24) which engages (see Fig. 3) the second portion (see 18) proximate (i.e. ‘close’, ‘near’) to the inlet (i.e. the junction between 20 and 18 which defines the inlet to passage 20) of the passageway (20) (see also Col. 2. Ln. 113-20; 65-68).
With respect to Isaacson this limitation is clearly taught pursuant to the first valve mechanism (15-22) which engages (see Fig. 3, at 15) the second portion (see at 16) proximate (i.e. ‘close’, ‘near’) to the inlet (see at 16a) of the passageway (i.e. the interior of 12 between 16 and 3).
Applicant argues (Pg. 7) that “under the presently claimed invention, ‘the state of adjusting mechanism is related to the state of flexible portion (expanded, retracted, or expanded further) and the first valve mechanism (closed, opened)’. Therefore, during pulling the controlling wire to open the first valve mechanism, the flexible portion is further secured  (expanded) to prevent displacement of the catheter.” However, this is not persuasive. Examiner submits that Applicant’s quotation is not found in the claims, nor is the quoted subject matter even found in the specification.  While the claims are to be read in light of the specification it is improper to import additional limitations from the specification into the claims unless otherwise required. Limitations such as “further expanded” and expressly tying together the state of the flexible portion and the state of the first valve mechanism to a causal relationship is likewise not recited in the claims. Examiner notes the breadth of the ‘when’ conditional as well as the breadth of ‘first state’ and ‘second state’.
Applicant argues (Pg. 7) “[t]hird, when the flexible portion is in expanded position due to the restoring force of adjusting mechanism and the operator applies a force directly to the flexible portion to make it retract, the adjusting mechanism stretches during insertion. It creates the benefit….[i]n the presently claimed invention, only the controlling wire extends outside the subject’s body…” However, Examiner again notes that Applicant’s remarks comprise substantial, specific language which is not present in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant agues (Pg. 8) that “Adair fails to disclose the aforementioned limitation”. However, this is not persuasive. Examiner notes that due to the high level of editorialization of the claims and importing additional limitations from the specification into the claims is not immediately clear what specific claim limitation Applicant believes is not found in the disclosed invention of Adair. Applicant’s analysis fails to explicitly focus on the claims, as written, and the characterization of the invention of Adair, as provided by Examiner, which is mapped to the claims.
Presumably, Applicant is referencing to the bolded portion of the claim: “the first end engages the first portion and a first valve mechanism is configured at the second end, the first valve mechanism engages the second portion proximate to the inlet of the passageway”. Here, Examiner reiterates that the first end (58) of the adjusting mechanism of Adair clearly engages the first portion (i.e. the portions of 10 distal to 12) by being received within the tubular first end and selectively engaging the shoulder between the first portion and the flexible portion (see Fig. 1A). Adair further describes a valve mechanism (see particularly the function of 24 to be selectively obstructive to the inlet of 20) which is configured at the second end (see that the valve mechanism is located in the second end of the adjusting mechanism remote from 58), the first valve mechanism engages the second portion (i.e. it engages the wall 18 of the second portion at the inlet to 20) proximate (i.e. ‘near’, ‘close’ to the inlet (i.e. the junction of 18 and 20) of the passageway (20).
Applicant argues (Pg. 8) that “[t]he adjusting mechanism for the valve doesn’t relate to the status of the flexible portion under Isaacson under the presently claimed invention”. However, this is not persuasive. Examiner notes the breadth of the ‘when’ conditional and that the claims do not seek to specific tie together the specific structure of the adjusting mechanism to influence the operational state of the flexible portion. Examiner submits that in accordance with the broadest reasonable interpretation the ‘when’ conditional can relate to either structural, conditional, causal relationship or a functional relationship based on the intended use of the device. Here in Isaacson, as iterated in the rejection, “ the adjusting mechanism is in a first state (i.e. the valve is open) when the flexible portion expands to anchor the catheter inside the subject (i.e. the valve is only intended to be open when the device is in a deployed and secured state), and the adjusting mechanism alters to a second state (i.e. closed) when the flexible portion retracts to allow insertion or withdrawal of the catheter to/from the subject. Examiner notes the breadth of the “when” conditional whereby the conditional is only functionally recited and not positively linked to any particular structure or feature and without clear cause and effect – whereby Examiner submits that the actuation state of the “adjusting mechanism” between two states is broadly defined in the instant specification in both dependent and independent manners with respect to the expansion state of the flexible portion dependent upon user actuation of the controlling wire – see e.g. Fig. 3A, 3B, and 3C” [emphasis added]. Examiner notes that Applicant does not address this verbiage and does not explain why such an interpretation is or is not consistent with the broadest reasonable interpretation of the ‘when’ conditional. Rather, Applicant’s analysis imports substantial structural and functional limitations from the specification, which are not found in the claims, asserting that Isaacson does not teach these additional (unclaimed) limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Should Applicant wish these additional limitations to be considered the claims should be amended to include them.
Applicant argues (Pg. 9) “Applicant submits that this combination differs form the presently claimed invention. In contrast to the presently claimed invention, there is no restoring force of an adjusting mechanism that can both relate to the flexion portion (retention mechanism) and the security of the valve”. However, Examiner notes that Applicant again imports limitations from the specification into the claims and fails to consider the breadth of the claims or specifically address the characterization of the prior art by Examiner in accordance with the broadest reasonable interpretation of the claims. Recitation toward unclear features directed toward “continued pulling of the control wire” and locations of portion(s) with respect to the patient’s body are wholly immaterial unless they are claimed.
Applicant argues (Pg. 11) that “in view of the differences in structure and function of the mechanism of Adair2, one of ordinary skill in the art would not realistically combine Adair2 with Adair as suggested by Examiner”. However, this is not persuasive. Examiner submits that Applicant’s analysis does not seek to particularly point out or explain which “differences” between the inventions of Adair and Adair2 would preclude consideration of the modifications discussed by Examiner. Applicant’s analysis does not seek to attack the characterization, by Examiner, of either reference or the specific motivational statement and conclusion indicated by Examiner. Specifically, “it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Adair with a compartment having a biasing element which normally holds the device in a first expanded state, but must be compressed to assume the second state, as disclosed by Adair 2, in order to ensure that the flexible members are maintained sufficiently in the first state and ensure that the catheter remains retained in the bladder – whereby a redundancy of elements will be understood to prevent the failure of one system (i.e. the resiliency of the flexible portion) from inducing complete failure of the device”.
Applicant argues (Pg. 11) “[u]nder the presently claimed invention, ‘When the operator pulls the extraction wire to withdraw the catheter, the muscle surrounding the urethra forces the flexible portion to retract and the adjusting mechanism to stretch, and the catheter becomes tubular. In other words, the flexible portion retracts when the adjusting mechanism alters to a second state to allow the catheter to be removed from the subject”. However, it is noted that the above quoted portion is not derived from the claims and is neither structurally nor functionally required. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Should Applicant wish these additional limitations to be considered the claims should be amended to include them.
Appplicant argues (Pg. 11) that “the references of record… fails to appreciate how the materials utilized specifically impact the structure and function.” However, this is not persuasive. Examiner notes the extreme breadth of Claim 17 and particularly notes that the specifically claimed materials aren’t recited in any specific impact of structure and function. The claims recite, broadly, “a material of the catheter comprises…” Such a limitation does not seek to limit what portion of the catheter derives this material, nor does the claim seek to provide any indication of any function to the claimed material. Examiner notes that the prior art recognizes related catheters to incorporate the broad inclusion of the claimed materials, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the catheter of Isaacson to by inclusive to the materials of Herrera as they have been identified to be suitable, whereby only predictable and expected results will be achieved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783           
08/09/2022